Cite as 2013 Ark. App. 735

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-538


ROBERT BARKER                                     Opinion Delivered   December 11, 2013
                               APPELLANT
                                                  APPEAL FROM THE CRITTENDEN
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2012-548]

STATE OF ARKANSAS                                 HONORABLE JOHN N.
                                 APPELLEE         FOGLEMAN, JUDGE

                                                  APPEAL DISMISSED



                              DAVID M. GLOVER, Judge


       Appellant Robert Barker entered a negotiated plea of guilty to the offenses of

aggravated robbery and rape.1 He was sentenced to twenty years in prison for the aggravated-

robbery conviction, to be followed by a ten-year suspended imposition of sentence for the

rape conviction.2 Barker now appeals, arguing that his guilty plea was neither knowingly nor

intelligently made and therefore was not voluntary and must be vacated. The underlying basis

for this argument is that Barker was not aware until the day he entered his guilty plea that he

       1
        The State nolle prossed the kidnapping and third-degree escape charges.
       2
         We note that Barker was given an illegal sentence with regard to the rape conviction.
Rape is a Class Y felony. Barker’s ten-year suspended imposition of sentence for rape violates
Arkansas Code Annotated section 5-4-301(a)(3)(C) (Supp. 2011), which provides that a court
shall not suspend imposition of a sentence for a Class Y felony except to the extent suspension
of an additional term of imprisonment is permitted in section 5-4-104(c). That is not the case
here because the suspended sentence was all that was imposed for the rape conviction.
However, the State has not cross-appealed this issue; therefore, it cannot be addressed. Cook
v. State, 46 Ark. App. 169, 878 S.W.2d 765 (1994).
                                 Cite as 2013 Ark. App. 735

would not be eligible for parole. We dismiss the appeal.

       Rule 26.1(a) of the Arkansas Rules of Criminal Procedure governs withdrawal of a

guilty plea and provides:

       A defendant may withdraw his or her plea of guilty or nolo contendere as a matter of
       right before it has been accepted by the court. A defendant may not withdraw his or
       her plea of guilty or nolo contendere as a matter of right after it has been accepted by
       the court; however before entry of judgment, the court in its discretion may allow the
       defendant to withdraw his or her plea to correct a manifest injustice if it is fair and just
       to do so, giving due consideration to the reasons advanced by the defendant in support
       of his or her motion and any prejudice the granting of the motion would cause the
       prosecution by reason of actions taken in reliance upon the defendant’s plea. A plea
       of guilty or nolo contendere may not be withdrawn under this rule after entry of
       judgment.


Barker admits in his brief that he did not file a motion to withdraw his plea pursuant to Rule

26.1 before entry of judgment, and he recognizes that this avenue is now closed to him.

       We are then left with Barker’s guilty plea. In Cummins v. State, 2013 Ark. App. 657,

our court held that, generally, a defendant cannot appeal from a guilty plea, Ark. R. App.

P.—Crim. 1(a) (2013), but exceptions to this rule include (1) conditional-guilty pleas, (2)

when the issue on appeal concerns evidentiary errors that occurred during the sentencing

phase of the trial, or (3) the denial of a post-judgment motion to amend an incorrect or illegal

sentence. As in Cummins, none of the exceptions are applicable here. Therefore, we dismiss

the appeal.

       Appeal dismissed.
       HIXSON and WOOD, JJ., agree.
       Digby Law Firm, by: Bobby R. Digby, II, for appellant.
       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.



                                                2